

115 S1391 IS: Covering our FAS Allies Act
U.S. Senate
2017-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1391IN THE SENATE OF THE UNITED STATESJune 21, 2017Ms. Hirono (for herself and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title IV of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 to
			 restore Medicaid coverage for citizens of the Freely Associated States
			 lawfully residing in the United States under the Compacts of Free
			 Association between the Government of the United States and the
			 Governments of the Federated States of Micronesia, the Republic of the
			 Marshall Islands, and the Republic of Palau.
	
 1.Short titleThis Act may be cited as the Covering our FAS Allies Act.
		2.Medicaid coverage
			 for citizens of Freely Associated States
			(a)In
 generalSection 402(b)(2) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1612(b)(2)) is amended by adding at the end the following new subparagraph:
				
					(G)Medicaid
 exception for citizens of Freely Associated StatesWith respect to eligibility for benefits for the designated Federal program defined in paragraph (3)(C) (relating to the Medicaid program), section 401(a) and paragraph (1) shall not apply to any individual who lawfully resides in 1 of the 50 States or the District of Columbia in accordance with the Compacts of Free Association between the Government of the United States and the Governments of the Federated States of Micronesia, the Republic of the Marshall Islands, and the Republic of Palau and shall not apply, at the option of the Governor of Puerto Rico, the Virgin Islands, Guam, the Northern Mariana Islands, or American Samoa as communicated to the Secretary of Health and Human Services in writing, to any individual who lawfully resides in the respective territory in accordance with such Compacts..
			(b)Exception to
 5-Year limited eligibilitySection 403(d) of such Act (8 U.S.C. 1613(d)) is amended—
 (1)in paragraph (1), by striking or at the end;
 (2)in paragraph (2), by striking the period at the end and inserting ; or; and
 (3)by adding at the end the following new paragraph:
					
 (3)an individual described in section 402(b)(2)(G), but only with respect to the designated Federal program defined in section 402(b)(3)(C)..
				(c)Definition of
 qualified alienSection 431(b) of such Act (8 U.S.C. 1641(b)) is amended—
 (1)in paragraph (6), by striking ; or at the end and inserting a comma;
 (2)in paragraph (7), by striking the period at the end and inserting , or; and
 (3)by adding at the end the following new paragraph:
					
 (8)an individual who lawfully resides in the United States in accordance with a Compact of Free Association referred to in section 402(b)(2)(G), but only with respect to the designated Federal program defined in section 402(b)(3)(C) (relating to the Medicaid program)..
				(d)Conforming
 amendmentsSection 1108 of the Social Security Act (42 U.S.C. 1308) is amended—
 (1)in subsection (f), in the matter preceding paragraph (1), by striking subsection (g) and inserting subsections (g) and (h); and
 (2)by adding at the end the following:
					
 (h)Expenditures for medical assistance provided to an individual described in section 431(b)(8) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 shall not be taken into account for purposes of applying payment limits under subsections (f) and (g)..
				(e)Effective
 dateThe amendments made by this section shall apply to benefits for items and services furnished on or after the date of the enactment of this Act.